EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Robert Kowert on 02/22/2021.

Please replace all previous claim listings with the following: 

1.	(Previously Presented) A method, comprising:
performing, by one or more computing devices:
beginning execution of a multithreaded application that comprises a plurality of operations targeting a concurrent data structure, wherein the concurrent data structure is accessible by a plurality of threads of the multithreaded application to apply the plurality of operations to the concurrent data structure;
attempting, by a given thread of the plurality of threads, execution of a given operation of the plurality of operations using a hardware transaction, wherein said attempting is performed prior to adding a descriptor of the given operation to a set of published operations to be applied to the concurrent data structure;

adding, by the given thread, the descriptor of the given operation to the set of published operations;
selecting, by the given thread, a subset of operations whose descriptors are included in the set of published operations to execute, wherein the subset comprises the given operation and one or more other operations of the plurality of operations, wherein a descriptor of at least one of the one or more other operations was added to the set of published operations by a different thread of the plurality of threads; and
executing, by the given thread, the selected subset of operations using one or more hardware transactions, wherein said executing comprises applying the selected subset of operations to the concurrent data structure.

2. (Original) The method of claim 1, further comprising:
acquiring, by the given thread, a lock associated with the set of published operations, such that the given thread becomes a combiner thread for the set of published operations.

3. (Canceled)

4. (Previously Presented) The method of claim 1, wherein said attempting comprises repeating said attempting a plurality of times.

5. (Previously presented) The method of claim 1, further comprising:
attempting, by the given thread subsequent to said adding, but prior to said selecting and said executing, execution of the given operation using another hardware transaction; and
wherein said selecting and said executing are performed in response to a failure of said attempted execution by the given thread using the other hardware transaction.

6. (Original) The method of claim 1, further comprising:
adding, by at least one other thread of the plurality of threads prior to selecting, descriptors of the one or more other operations.

7. (Original) The method of claim 1, wherein said executing comprises:
combining, by the given thread, two or more of the selected subset of operations, such that the two or more combined operations are applied to the concurrent data structure as a single operation.

8. (Original) The method of claim 1, further comprising:
adding, by a second thread of the plurality of threads, a descriptor of a second operation of the plurality of operations to a second set of published operations associated with the concurrent data structure;

selecting, by the second thread, a second subset of operations whose descriptors are included in the second set of published operations to execute, wherein the second subset comprises the second operation and one or more other operations of the plurality of operations; and
executing, by the second thread, the second subset of operations using one or more hardware transactions, wherein said executing comprises applying the second subset of operations to the concurrent data structure.

9. (Previously presented) The method of claim 1, further comprising:
attempting repeatedly, by another thread, to execute at least one of the selected subset of operations, wherein the another thread added a descriptor for the at least one operation to the set of published operations;
indicating, by the given thread subsequent to said executing the selected subset of operations, for the at least one of the selected subset of operations, a successful execution; and
ceasing, by the another thread in response to said indicating, said attempting repeatedly to execute the at least one operation.


beginning execution of a multithreaded application that comprises a plurality of operations targeting a concurrent data structure, wherein the concurrent data structure is accessible by a plurality of threads of the multithreaded application to apply the plurality of operations to the concurrent data structure;
attempting, by a given thread of the plurality of threads, execution of a given operation of the plurality of operations using a hardware transaction, wherein said attempting is performed prior to adding a descriptor of the given operation to a set of published operations to be applied to the concurrent data structure;
in response to a failure of said attempted execution of the given operation by the given thread using the hardware transaction:
adding, by the given thread, the descriptor of the given operation to the set of published operations;
selecting, by the given thread, a subset of operations whose descriptors are included in the set of published operations to execute, wherein the subset comprises the given operation and one or more other operations of the plurality of operations, wherein a descriptor of at least one of the one or more other operations was added to the set of published operations by a different thread of the plurality of threads; and
attempting, by the given thread, to execute the selected subset of operations using one or more hardware transactions.


acquiring, by the given thread, a lock associated with the set of published operations, such that the given thread becomes a combiner thread for the set of published operations.

12. (Canceled)

13. (Currently Amended) The non-transitory, computer-readable storage medium of claim 1-0[[2]], wherein said attempting comprises repeating said attempting execution of the given operation a plurality of times.

14. (Original) The non-transitory, computer-readable storage medium of claim 10, wherein the program instructions further cause the one or more computers to perform:
in response to a failure to execute at least one failed operation of the selected subset of operations:
acquiring a lock associated with the concurrent data structure; and
applying the at least one failed operation to the concurrent data structure while holding the acquired lock.

15. (Original) The non-transitory, computer-readable storage medium of claim 10, wherein said executing comprises at least one of:
combining, by the given thread, two or more of the selected subset of operations, such that the two or more combined 
eliminating, by the given thread, two or more of the selected subset of operations, wherein the two or more eliminated operations cancel each other.

16. (Previously presented) The non-transitory, computer-readable storage medium of claim 10, wherein the program instructions further cause the one or more computers to perform:
adding, by a second thread of the plurality of threads, a descriptor of a second operation of the plurality of operations to a second set of published operations associated with the concurrent data structure;
acquiring, by the second thread, a second lock associated with the second set of published operations, such that the second thread becomes a combiner thread for the second set of published operations;
selecting, by the second thread, a second subset of operations whose descriptors are included in the second set of published operations to execute, wherein the second subset comprises the second operation and one or more other operations of the plurality of operations; and
executing, by the second thread, the second subset of operations using one or more hardware transactions, wherein said executing comprises applying the second subset of operations to the concurrent data structure.

17. (Previously Presented) A system, comprising:
one or more processor cores; and
a memory coupled to the one or more processor cores;
wherein the memory comprises:
program instructions that when executed on the one or more processor 
attempt execution of a given operation using a hardware transaction, wherein the given operation is one of a plurality of threads to be applied to the concurrent data structure, wherein said attempt is performed prior to adding a descriptor of the given operation to a set of published operations to be applied to the concurrent data structure;
in response to a failure of said attempted execution of the given operation:
add, to the set of published operations associated with the concurrent data structure, the descriptor for the given operation of the plurality of operations;
select a subset of operations whose descriptors are included in the set of published operations to execute, wherein the subset of operations comprises the given operation and one or more other operations of the plurality of operations; and
execute the selected subset of operations using one or more hardware transactions, wherein to execute the selected subset of operations, the hardware- transactional-memory-assisted flat combining framework is configured to apply the selected subset of operations to the concurrent data structure.

18. (Previously Presented) The system of claim 17, wherein the hardware- transactional-memory-assisted flat combining framework is further configured to:
acquire a lock associated with the set of published operations, wherein the hardware-transactional-memory-assisted flat combining framework acquires the lock in response to an invocation of a function by a thread executing in a multithreaded application 

19. (Previously presented) The system of claim 17,
wherein the hardware-transactional-memory-assisted flat combining framework comprises a plurality of functions configured to select for execution operations whose descriptors are included in the set of published operations;
wherein the hardware-transactional-memory-assisted flat combining framework is configured to select the subset of operations in response to an invocation of a particular one of the plurality of functions by a thread of a multithreaded application executing on the one or more processor cores; and
wherein the particular one of the plurality of functions is invoked, based at least in part, on a type of the concurrent data structure, wherein the type indicates an arrangement of data within the concurrent data structure and wherein different ones of the plurality of functions are invoked for different types of concurrent data structures.

20. (Original) The system of claim 19, wherein the type indicates that the concurrent data structure is one of a stack, a queue, double-ended queue, a skip list, a binary search tree, a tree-based set, a linked-list, or a priority queue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195